DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 28, 2021 and September 10, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Applicant is advised that should claim 13 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada (JP2015-107776; machine translation relied upon) in view of Dermience (US Pub. No. 2014/0069561) and at least one of Losi I (US Pub. No. 2007/0187013), Losi II (US Pub. No. 2008/0105353) and Fukuda (US Pub. No. 2015/0239296).
Regarding claims 10 and 12, Nakada teaches a tire (the left side taken to be the claimed exterior side and the right side taken to be the claimed interior side) comprising a crown reinforcement and a tread 12, the tread including a plurality of ribs 28 and sub-grooves (obvious to have the tread pattern be blocks as claimed or ribs, as these are the only configurations possible with circumferential grooves present) including a contact face and lateral faces, a plurality of circumferential grooves 30 being delimited by a bottom and by opposing lateral faces of adjacent tread pattern elements (machine translation at page 2; figure 1), and one of the tread pattern blocks comprises a circumferential reinforcement 48 positioned axially on the inside formed of a rubber mixture having a hardness greater than a hardness of a rubber mixture forming a remainder of the tread and that extends radially from a radially outer surface of the crown reinforcement toward an outside portion of the tread (machine translation at page 3; figures 1-2) and has an axial width of less than 30% of the tread block that 
Regarding claims 13-14, Nakada teaches an underlayer 26 (machine translation at page 2; figures 1-3). 
Regarding claim 15, Nakada teaches a width to height ratio for the circumferential reinforcing element of 0.3 to 1.2 (machine translation at page 4; figure 5), such a range resulting in a range of angles of from about 17 degrees to about 62 degrees, overlapping the claimed range. 
Regarding claim 16, Nakada teaches using an axially symmetrical circumferential reinforcing element (machine translation at page 5; figure 5).
Regarding claims 17-18, Nakada does not specifically disclose the dynamic shear modulus of the rubber compound of the circumferential reinforcement. Losi I teaches a reinforcing element having an elastic modulus of between about 30 and about 50 MPa (paragraph [0019]), resulting in a dynamic shear modulus of between about 10 and about 16.7 MPa. Fukuda teaches a reinforcing element having an elastic modulus E of 270 MPa (paragraph [0101]), resulting in a dynamic shear modulus G of about 90 MPa (see paragraph [0018]). It would have been obvious to one of ordinary skill in the art to use a dynamic shear modulus as taught by Losi I and/or Fukuda in the tire of Nakada (combined) as a known shear modulus for a groove reinforcement with the predictable result of having a functional groove reinforcement. 
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada in view of Dermience and at least one of Losi I, Losi II and Fukuda as applied to claim 10 above, and further in view of Saintigny (US Pub. No. 2015/0283854).
Regarding claims 19-20, Nakada (combined) does not specifically disclose that the tread rubber has dynamic shear modulus of less than or equal to 1.3 MPa, or less than 1.1 MPa. Saintigny teaches the use of a tread rubber having a dynamic shear modulus of 0.6 to 1.1 MPa (paragraph [0071]). It would 

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 14 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claim 14 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments with respect to the rejections of claims 10 and 12-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Nakada (and additional references) as is set out above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





	/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 9, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 11, 2012